     Case 2:18-cr-00116-MHT-WC Document 213 Filed 01/04/19 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )       CRIMINAL ACTION NO.
      v.                              )          2:18cr116-MHT
                                      )
RANDALL M. DAVIS                      )


                                  ORDER

      Based on the representations made on the record

during the status conference today, based on the notice

of   withdrawal      (doc.    no.    202),    it    is   ORDERED     that

defendant Randall M. Davis’s motion to dismiss (doc.

no. 123) is withdrawn.

      DONE, this the 4th day of January, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
